Citation Nr: 0329777	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  96-29 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for residuals of cold 
injury. 

3.  Entitlement to service connection for obesity. 

4.  Entitlement to a disability evaluation in excess of 10 
percent for sinusitis. 

5.  Entitlement to a disability evaluation in excess of 10 
percent for warts. 

6.  Whether new and material evidence was received to reopen 
the claim for service connection for left leg varices.  

7.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for a left leg and ankle disability due to 
treatment at a VA medical center in November 1996. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1964 to May 
1984.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 1995, March 
1998, and December 1999 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The June 
1995 rating decision denied entitlement to service connection 
for hypertension.  In April 1998, the veteran testified 
before the undersigned Veterans Law Judge at the RO.  In 
October 1998, this matter was remanded to the RO for 
additional development.  

A March 1998 rating decision denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for a 
left leg and ankle disability due to treatment at a VA 
medical center in November 1996.

A December 1999 rating decision determined that new and 
material evidence had not been received to reopen the claim 
for service connection for left leg varices.  The December 
1999 rating decision also denied entitlement to service 
connection for residuals of cold injury and obesity, and 
denied entitlement to a disability evaluation in excess of 10 
percent for sinusitis and entitlement to a disability 
evaluation in excess of 10 percent for warts.   

The issues of entitlement to service connection for residuals 
of cold injury and obesity, entitlement to a disability 
evaluation in excess of 10 percent for sinusitis, entitlement 
to a disability evaluation in excess of 10 percent for warts, 
and entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for a left leg and ankle disability due to 
treatment at a VA medical center in November 1996 are 
addressed in the Remand portion of this decision.     


FINDINGS OF FACT

1.  In an August 1993 rating decision, entitlement to service 
connection for left leg varices was denied.   

2.  The evidence added to the record since the August 1993 
rating decision is new, but when this evidence is considered 
by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for left leg varices.  


CONCLUSION OF LAW

Evidence added to the record since the August 1993 rating 
decision is new but not material; thus, the claim of 
entitlement to service connection for left leg varices is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156 (in effect prior to August 29, 2001); 38 C.F.R. 
§ 20.1103 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), redefined VA's duty 
to assist a veteran in the development of a claim.  VA 
regulations which implement the VCAA are codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue presently before the Board arose from a 
claim received at the RO in December 1998.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), New and material evidence, 
which became effective August 29, 2001.  

The Board notes that the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f).  

For claims filed before August 29, 2001, once VA determines 
that new and material evidence has been submitted, and the 
claim is reopened, VA is obligated to assist the veteran in 
obtaining any relevant evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the present case, the claim has 
been filed before August 29, 2001 and therefore, the former 
provisions of 38 C.F.R. § 3.156(a) apply to this claim.  

Pertinent Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

In an August 1993 rating decision, the RO denied the claim 
for service connection for left leg varices on the basis that 
there was no evidence of left leg varices in service or 
within one year after service separation.  The veteran was 
notified of this decision and he did not file a timely 
appeal.  This rating decision became final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156. 

The evidence submitted since the August 1993 rating decision 
includes VA treatment records dated from 1994 to 1998; 
outpatient treatment records from an Army Hospital dated from 
March 1992 to October 1993; statements by Dr. Awad dated in 
January 1994, November 1994, July 1995, August 1996, October 
1996, and October 1999; transcript from a hearing before the 
RO dated in July 1996; transcript from a hearing before the 
Board dated in April 1998; lay statements dated in July 1996, 
August 1996, October 1996, April 1998, December 1998, and 
January 1999; treatment records from the Vanderbilt 
Dermatology clinic dated in February 1994, January 1996, 
April 1996, June 1996, July 1996, December 1996, and April 
1998; a statements by Dr. Stasko dated in July 1996 and April 
2000; service personnel records; DOD Hazardous Materials 
Information System; excerpt from the Merck Manual regarding 
Hepatic and Biliary disorders; and VA examination reports 
dated September 1996, November 1996, September 1999, and 
November 1999.  

The Board finds this evidence can be considered to be new 
since this evidence was not previously considered at the time 
of the August 1993 rating decision.  However, this evidence 
can not be considered to be material.  The medical evidence 
that addresses the diagnosis and treatment of disabilities 
other than left leg varices is not pertinent to or relevant 
to the claim of service connection for left leg varices.  
Thus, this evidence is not material.  The September 1996 VA 
examination report reflects a diagnosis of varices in the 
lower extremities.  The newly submitted evidence does not 
establish that the varices of the left lower extremity was 
incurred in service or within one year of service separation.  
The reason for the denial of service connection in the August 
1993 rating decision was that there was no evidence of 
varices of the left lower extremity in service or within one 
year from service separation.  The newly submitted evidence 
does not establish that the veteran had varices of the left 
lower extremity in active service or in the one year 
presumptive period or that this disability is medically 
related to active service.  Therefore, by themselves or in 
connection with other evidence previously assembled, these 
treatment records, reports, lay statements, hearing 
testimony, and medical statements are not so significant that 
they must be considered in order to fairly determine the 
merits of the claim because this evidence does not establish 
service incurrence or a relationship between the varices of 
the left lower extremity and active service.  This evidence 
does not bear directly and substantially upon the specific 
matter under consideration which is whether the varices of 
the left lower extremity was incurred in service.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
Board concludes that this evidence is not material.

Thus, the Board finds this evidence to be new but not 
material evidence, and the claim is not reopened.   

ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for varices of the left 
lower extremity and that claim is not reopened.  The appeal 
is denied.  



REMAND

After careful review of the record, the Board finds that 
additional development is required before the issues of 
entitlement to service connection for hypertension, residuals 
of cold injury, and obesity, entitlement to a disability 
evaluation in excess of 10 percent for sinusitis, entitlement 
to a disability evaluation in excess of 10 percent for warts, 
and entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for a left leg and ankle disability due to 
treatment at a VA medical center in November 1996 can be 
decided.  

During the pendency of this claim, the VCAA was signed into 
law.  This legislation is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VCAA, 38 U.S.C.A. § 5103A (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Except as specifically 
noted, the new regulations are effective November 9, 2000.

The VCAA applies to the present claims because the claims 
were filed in November 1994, December 1996, and December 
1998, before the date of enactment of the VCAA, and the 
claims are still pending.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issues on appeal.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, The RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).

Regarding the issues of entitlement to a disability 
evaluation in excess of 10 percent for sinusitis and 
entitlement to a disability evaluation in excess of 10 
percent for warts, the Board finds that VA examinations are 
necessary.  The veteran filed the claims for increased 
ratings in December 1998.  Review of the record shows that 
the veteran was not afforded VA examinations in order to 
determine the current severity of these disabilities.  The 
Board also notes that the veteran's service-connected warts 
are currently assigned a 10 percent rating under the former 
provisions of Diagnostic Code 7806, eczema.  While this 
appeal was pending, the applicable rating criteria for the 
skin disorders were amended effective August 30, 2002.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board finds 
that another dermatology examination is necessary in order to 
determine if the veteran meets the rating criteria for a 
higher rating under the revised diagnostic codes for skin 
disorders.  Thus, the Board finds that VA examinations are 
necessary.    

Regarding the claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 (West 1991) for a left leg and ankle 
disability due to treatment at a VA medical center in 
November 1996, the Board finds that additional development is 
needed.  The veteran asserts that he had injured his left leg 
in 1994 and he was treated at the VA and at Fort Campbell.  
He contends that the VA neglected to find the broken bone in 
his left leg in 1994 and he was operated on needlessly in 
November 1996.  Review of the record reveals that the 
treatment records for treatment of the left leg in 1994 are 
not associated with the claims folder.  The RO should make an 
attempt to obtain these records.  The Board also finds that a 
VA examination is necessary before this claim can be decided.  
This claim was filed in December 1996.  For claims under 
38 U.S.C.A. § 1151 filed prior to October 1, 1997, it must be 
shown that the additional disability of the veteran resulted 
from a disease or an injury, or an aggravation of an existing 
disease or injury, suffered during the course of VA 
hospitalization or medical or surgical treatment, or 
examination.  See 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2000).  In the present case, a medical opinion to 
ascertain whether or not there is additional disability due 
to the November 1996 VA treatment and if so, whether any 
additional disability of the veteran was a continuance or 
natural progress of the disease or injury for which treatment 
was provided, merely coincident with treatment, or whether 
any additional disability would be considered a necessary 
consequence of treatment has not been obtained.  Thus, the 
Board finds that a VA examination is necessary.    

Accordingly, this case is remanded for the following action: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be contacted by 
the RO and requested to identify and 
provide the addresses for any health care 
providers who have treated him for 
hypertension, residuals of cold injury, 
obesity, a left leg disability, warts, 
and sinusitis.  The veteran should be 
asked to identify the VA medical facility 
where he was treated for a left leg 
injury in 1994.  After securing 
appropriate consent from the veteran, any 
medical care providers so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not currently associated with 
the claims folder.
3.  The veteran should be afforded a VA 
dermatology medical examination to 
determine the nature, extent, and 
severity of the service-connected warts.  
The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the VA  examiner for review in connection 
with the examination.  

The VA examiner should report whether the 
service-connected warts covers 20 to 40 
percent or more than 40 percent of the 
entire body; or 20 to 40 percent or more 
than 40 percent of exposed areas 
affected.  The VA examiner should 
indicate whether the skin disorder has 
required constant or near-constant 
systemic therapy during the past 12-month 
period or treatment for a total duration 
of six weeks or more, but not constantly, 
during the past 12-month period.  
The VA examiner should report whether the 
service-connected warts causes scarring 
and if so, whether the scars, other than 
head, face, or neck, exceed an area of 
144 square inches (929 sq. cm.), exceed 
an area of 72 square inches (465 sq. 
cm.), or exceed an area of 12 square 
inches (77 sq. cm.); are associated with 
underlying soft tissue damage; are not 
associated with underlying soft tissue 
damage and do not cause limited motion 
and cover an area or areas of 144 square 
inches (929 sq. cm.) or greater; are not 
associated with underlying soft tissue 
damage and cause a frequent loss of 
covering of skin over the scar; are not 
associated with underlying soft tissue 
and are painful on examination; or cause 
limitation of function of affected part, 
including limitation of function of the 
hands.  The VA examiner should provide 
the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

4.  The veteran should be afforded a VA 
medical examination by the appropriate 
specialist to determine the nature, 
extent, and severity of the service-
connected sinusitis.  The veteran's VA 
claims folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  

The VA examiner should report whether 
there is evidence of sinusitis following 
radical surgery with chronic 
osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and 
tenderness of affected sinus, and 
purulent discharge or crusting after 
repeated surgeries.  The VA examiner 
should indicate if the sinusitis is 
manifested by three or more 
incapacitating (requiring bed rest and 
treatment by a physician) episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
or one or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  
The VA examiner should provide the 
complete rationale for all conclusions 
reached.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

5.  The veteran should be afforded a VA 
medical examination by the appropriate 
specialist to determine whether the 
veteran currently has a left leg and 
ankle disability and if so, the nature, 
extent, and severity of any such 
disability.  The veteran's VA claims 
folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  

The VA examiner should provide an opinion 
as to whether it is at least as likely as 
not that the VA treatment specified by 
the veteran resulted in, or aggravated, 
his left leg and ankle disability, or 
whether any instance of aggravation was 
acute and transitory and fully resolved 
with treatment.  In particular, the VA 
examiner should render an opinion as to 
whether any left leg and ankle disability 
would be considered the continuance or 
natural progression of the condition for 
which the treatment was initially 
authorized.  The VA examiner should be 
advised that fault and or negligence are 
not factors that should be considered in 
providing the requested opinions.  The VA 
examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

6.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to service 
connection for hypertension, residuals of 
cold injury and obesity, entitlement to a 
disability evaluation in excess of 10 
percent for sinusitis, entitlement to a 
disability evaluation in excess of 10 
percent for warts, and entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for a left leg and 
ankle disability due to treatment at a VA 
medical center in November 1996.  The RO 
should evaluate the increased rating for 
warts claim under both the old and the 
current VA regulations for rating skin 
disabilities.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



